Citation Nr: 0927464	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
erectile dysfunction (ED), claimed as secondary to service-
connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to July 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In the August 2007 rating decision, the RO decided that new 
and material evidence had been associated with the claims 
file and therefore reopened the previously disallowed claim 
for service connection for ED and denied it on the merits.  
In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 (West 2002) 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim on 
appeal. 

The Veteran testified at a travel board hearing at the RO 
before the undersigned in April 2009.  A transcript is of 
record and has been reviewed.  

The Board notes that during the April 2009 hearing, the 
Veteran withdrew his claim for an increased rating for 
service-connected bilateral hearing loss.  The Board notes 
that the issue was not addressed in the August 2007 rating 
decision or February 2008 statement of the case.  
Accordingly, the Board will not further address the issue of 
an increased rating for bilateral hearing loss.   


FINDINGS OF FACT

1.  By unappealed decision dated in October 2005, the RO 
denied the Veteran's claim of entitlement to service 
connection for ED as secondary to service-connected diabetes 
mellitus.  

2.  Evidence submitted after October 2005 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for ED.

3.  The competent medical evidence fails to show that the 
Veteran's ED is attributable to service or to any service-
connected condition.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for ED.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  ED was not incurred in or aggravated by active service 
and is not proximately due to or the result of the Veteran's 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the appellant in 
April 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The RO also advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Consequently, the Board 
finds that adequate notice has been provided.

In the April 2007 correspondence, the RO informed the Veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records, VA medical center (VAMC) records and provided VA 
examinations in July 2005 and July 2007.  The Veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  





I.  New and Material Evidence 

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  

Analysis

A review of the record shows that the Veteran's initial claim 
for service connection for ED was denied in an October 2005 
rating decision.  The Veteran did not file a substantive 
appeal, so this decision became final.  In March 2007, the 
Veteran filed to reopen his claim.  The RO reopened the claim 
and denied service connection on the merits in an August 2007 
rating decision.  The Veteran's appeal of that decision is 
properly before the Board.  

The evidence of record at the time of the October 2005 rating 
decision included service treatment records, VAMC records and 
the report of a July 2005 VA examination.  In its decision, 
the RO stated that the evidence did now show that the 
Veteran's ED was related to his service-connected diabetes 
mellitus, nor was there any evidence of the disability during 
military service.  

Evidence submitted after the October 2005 rating decision 
included a private medical opinion by Dr. Kinsman, additional 
VAMC records and the report of a July 2007 VA examination.  
Since the newly submitted evidence contains three additional 
nexus opinions, the Board finds that the evidence obtained 
after October 2005 to be both new and material.  38 C.F.R. 
§ 3.156(a).  In short, this evidence addresses the central 
unestablished fact necessary to substantiate the Veteran's 
claim: whether or not the Veteran's ED was caused by his 
service-connected diabetes mellitus.  

Accordingly, the Veteran's request to reopen the claim for 
service connection for ED is granted.  Having reopened the 
Veteran's claim, the next question is whether the Board is 
permitted to conduct a de novo review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the Veteran has 
been given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the Veteran is 
prejudiced thereby).  As discussed above, the Veteran has 
been adequately notified, and the Board finds a de novo 
review is appropriate.

II.  Service Connection

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing that 
secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  Service connection will not be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  38 C.F.R. § 3.310(b).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran does not contend that his ED had its onset in 
service or is otherwise directly related to service.  During 
the April 2009 Board hearing, the Veteran testified that his 
first symptoms related to ED occurred in 2000.  Service 
treatment records contain no evidence of ED.  The record 
confirms that the Veteran did not seek VA treatment for ED 
prior to 2001, over 20 years after separation from service.  
As such, the Board finds that service connection for ED on a 
direct basis is not warranted.  38 C.F.R. § 3.303.  

During his Board hearing, the Veteran claimed that since the 
year 2000, there has been a gradual onset of both ED and 
service-connected diabetes mellitus.  The Veteran believes 
that his ED was caused by his rising blood sugar levels.  The 
Veteran was granted service connection for diabetes mellitus 
in an October 2005 rating decision.  

The record shows that the Veteran has been diagnosed with ED.  
VAMC treatment records reflected complaints of and treatment 
for ED, beginning in April 2001.  A formal diagnosis of ED is 
contained in the July 2005 VA examination report.  The 
question turns to whether any of the evidence links ED to 
service-connected diabetes mellitus.    

In this regard, the record contains four separate nexus 
opinions.  The first is found in the July 2005 VA examination 
report.  The VA examiner opined that the Veteran's erectile 
dysfunction was not causally related to his diabetes 
mellitus.  The examiner stated that the Veteran did not begin 
taking diabetes medication until five years after he first 
started experiencing erectile difficulties.  In a report of 
the July 2007 VA examination, the examiner stated that 
diabetes mellitus was presumably diagnosed in 2005, while 
symptoms of ED began in 2000.  The examiner opined that the 
relatively recent onset and short duration of the diabetes 
does not relate it to ED.  The examiner went on to state that 
the Veteran was 71-years-old, and his history was fairly 
typical.  

The record contains an April 2007 letter from Dr. Kinsman, a 
private doctor.  Dr. Kinsman stated that he is an internist 
who had seen the Veteran in 2004 and on the date of the 
letter.  The doctor explained that the Veteran has ED, which 
has been present for several years.  He opined that the onset 
of the Veteran's diabetes was around 2000, and the diabetes 
certainly may be a contributor to his erectile dysfunction.  

The record also contains a March 2007 letter from a VA nurse 
practitioner, who stated that the Veteran's ED is likely 
multifactorial.  She cited hypertension, diabetes mellitus 
and the Veteran's age as combined causes, stating that the VA 
examiner should make the final determination.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one examiner's opinion over another depending on factors 
such as reasoning employed by the examiners and whether or 
not, and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Neither of the medical opinions favorable to the Veteran's 
claim indicate that the writers reviewed the Veteran's claims 
file or any past medical history.  In contrast, the July 2005 
and July 2007 VA examiners specifically stated that the 
claims file had been reviewed.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Further, the medical opinions favorable 
to the Veteran's claim consist only of undocumented 
assertions.  The March 2007 opinion merely states that 
Veteran's ED is likely multifactorial, and diabetes mellitus 
is one of the contributing factors.  No basis or reasoning is 
given for this assertion, and no clinical data is referenced 
in stating how the nurse practitioner arrived at her opinion.  
The April 2007 opinion does not actually state that the 
Veteran's ED was caused by his diabetes, rather this opinion 
only states that the diabetes certainly may be a contributor 
to his ED.  Again, no reasoning or reference to any clinical 
data is provided.

On the other hand, the VA examiners' July 2005 and July 2007 
opinions include detailed reasoning explaining the basis of 
the medical opinions.  Clinical data was discussed, as was 
the relative timing of onset of the diabetes and 
hypertension.  Because the VA examiners provided a clear 
basis supported by clinical findings and detailed rationale, 
as well as a review of the claims file and an examination of 
the Veteran, the Board affords considerably greater probative 
weight to the July 2005 and July 2007 VA opinions than to the 
March and April 2007 opinions. 

In sum, the competent medical evidence does not show that the 
Veteran's service-connected diabetes mellitus caused his ED.  
The Board observes that the record is also absent for any 
evidence that the Veteran's ED is aggravated by his service 
connected diabetes, and the Board can find no record of any 
health care professional stating that the Veteran's service-
connected diabetes mellitus aggravated his ED.  

During his Board hearing, the Veteran testified that his 
blood glucose levels began testing above normal in 2000, the 
same year he had his first episode of ED.  He believes that 
his rising glucose levels caused the ED.  Without medical 
training, laypersons, such as the Veteran and his 
representative, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  There are circumstances 
where lay evidence may be competent and sufficient to 
establish a diagnosis or medical etiology of a condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Here, however, clinical testing and expertise are 
required to diagnose and determine the etiology of ED and its 
relationship to diabetes mellitus.  The statements of the 
Veteran and his representative offered in support of his 
claim are not competent medical evidence and do not serve to 
establish a medical nexus.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus type II, is 
reopened.  

Entitlement to service connection for erectile dysfunction is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


